NIX, Judge.
This is an original proceeding for a Writ of Habeas Corpus filed by the petitioner, Orville Patterson, seeking a reduction of bail set in the amount of $40,000.00 in the Oklahoma County District Court by Supernumerary Judge John A. Brett. The petitioner is charged by information in the district court of said County with the crime of Armed Robbery.
The facts adduced at the hearing in this Court, are briefly: that the night clerk at the Congress Inn Motel testified that the petitioner came in and asked for two rooms, he advised him that one was available. Petitioner kept hanging around, and 4 or 5 minutes later, two more men came in with a double-barrelled shot-gun; tied him up; and he saw petitioner reach into the cash drawer and take some $800.00. All three left together.
Defense counsel does not assert that petitioner had nothing to do with the robbery, but that he did not hold the gun, or participate in tying up the clerk, and therefore, he should be entitled to a more reasonable bond.
While this court does not discount the seriousness of the charge of Armed Robbery, we take into account the facts and circumstances of the case, whether there was any personal injury involved, what the petitioner’s part in the crime was.
After due deliberation, and using the case of Jack Allen Barber, A-13,207, heard in this Court on March 28, 1962 as a guideline (which was of a more serious nature, Armed Robbery After Former Conviction of a Felony, and involved much 'more 'personal danger than the case, at bar, in which *586Judge John A. Brett, then a member of this Court, reduced the bond exactly in half from $50,000 to $25,000), it is the decision and order of this Court that the Bail in the instant case be reduced to $20,000.00, said bond to be approved by the Court Clerk of Oklahoma County.
JOHNSON, P. J., and BUSSEY, J., concur.